I concur in the affirmance of the judgment except as to the portion thereof based upon the verdict of the jury evidently awarding respondent damages for the destruction of approximately two acres of his land in the attempt at drainage. The jury were not instructed upon this phase of the case or informed as to the measure of damage for a total or partial destruction of the land. Under the facts as they appear in the record, respondent did not show himself entitled to damages for either partial or total destruction of the two acres through which the drain was constructed. *Page 199